Detailed Office Action
The communication dated 10/30/2020 has been entered and fully considered.
Claims 1, 3, 4, 8, 12, and 21 have been amended.  Claims 40-44 are new.  Claims 2, 5, 7, 9-11, 13, 14, 16-20, 24-35, and 37-39 have been canceled.  Claims 1, 3-4, 6, 8, 12, 15, 21-23, 36 and 40-44 are pending.
Terminal Disclaimer
The terminal disclaimer filed on 10/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/601,350 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
In light of amendment the 112 rejections to claims 3, 4, and 12 have been withdrawn.
In light of cancellation the 112 rejection to claim 19 has been withdrawn.
In light of filing a terminal disclaimer the ODP rejections have been withdraw.
In light of amendment the rejections towards SZABO in view of BUSCHMAN alone have been withdrawn.  Applicant amended the claim to require that the singlet oxygen treatment occur after delignification.  Although SZABO taught pulping (which si delgnification) it could be argued that pulping was delignfication of woodchips not of pulp.  The addition of SMOOK is used to teach extended delignifcation of pulp.
Allowable Subject Matter
Claims 21, 22, 41, and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 15, 23, 36, 40, 43, and 44, are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/039929 BUSCHMANN, hereinafter BUSCHMANN in view of Handbook for Pulp and Paper Technologists by SMOOK, hereinafter SMOOK.
As for claims 1, 6, 15, 36, 40, 43, and 44, BUSCHMANN discloses using a peracetate solution [00137] to supply singlet oxygen to pulping processes and bleaching processes [00230].  BUSCHMANN discloses bleaching of pulp [0285].  The pH of the solution is between 6 and 11 which overlaps with the instant claimed ranges [00137] and has a pKa of 8.3.
The peracetate ratio overlaps the claimed range based on equilibrium calculations.
At a pH of 6 the peracetate/peracetic acid range is 0.0005.
Peracetic acid has a pKa of 8.3 (according to BUSCHMANN) 
pH-pka = log ([peracetate/peracetic acid)

6-8.3 = log (peracetate/peracetic acid 10-2.3= peracetate/peracetic
At a pH of 11 the peracetate/peracetic acid range is about 501.
11-8.3 = log (peracetate/peracetic acid 102.7= peracetate/peracetic

The Examiner takes the position that the peracetate to hydrogen peroxide ratio is met.  As BUSCHMANN is the applicant’s own prior art they should explain why the peracetate:peroxide anion ratio is not present.  BUSCHMANN explicitly states there should be little to no peroxide to prevent singlet oxygen quenching [0048].
BUSCHMANN does not disclose how the pulp which is bleached by the peracetate/peracetic acid is made.  BUSCHMANN does not disclose oxygen delignification prior to bleaching or extended delignification with sulfide.
SMOOK discloses producing pulp with kraft pulping [pg. 38 col. 1].  SMOOK discloses that kraft pulping can be extended (sulfide digestion of instant claim 40) [pg. 83 col. 2 par. 1].  SMOO+K also discloses having oxygen delignification before bleaching [pg. 83 col. 2 par. 1].  
As for claims 23, BUSCHMANN teaches a single stage of singlet oxygen bleaching.  At the time of the invention it would be obvious to the person of ordinary skill in the art to duplicate the singlet oxygen stage.  The person of ordinary skill in the art would be motivated to do so to further increase delignification/bleaching of the pulp.  It is typically prima facie obvious to duplicate features of an invention [see e.g. MPEP 2144.04 (VI)(B)].

Claims 1, 3, 4, 6, 8, 12, 15, 23, 40, 43, and 44, are rejected under 35 U.S.C. 103 as being unpatentable over Utilization of NaClO and H2O2 as Source of the Singlet Oxygen for the Environmental Bleaching of Pulp by SZABO in view of WO 2014/039929 BUSCHMANN, hereinafter BUSCHMANN and Handbook for Pulp and Paper Technologists by SMOOK, hereinafter SMOOK.
	As for claims 1, 15, 40, 43, and 44 SZABO discloses contacting pulp with singlet oxygen followed bleaching [pg. 189 last 2 paragraphs].  The singlet oxygen stage is a delignification stage.  Therefore the treatment can be considered during a delignification stage.  The first chlorine dioxide stage also delignifies the pulp [pg. 190 Table 4] and therefore SZABO also teaches before a delignification stage.

SMOOK discloses that kraft pulping can be extended to a kappa of 25 (sulfide digestion of instant claim 40) [pg. 83 col. 2 par. 1].  SMOOK does not disclose chlorine dioxide or peracetate prior to bleaching.  At the time of the invention it would be obvious to produce the pulp of BUSCHMANN using the extended kraft delignification of SMOOK.  The person of ordinary skill in the art would be motivated to do so minimize residual delignification required for bleaching [pg. 83 col. 1 last par.].  Kraft pulping would be a preferred pulping technique as it produces strong pulps and has good chemical recovery [pg. 38 col. 1]
SZABO supplies the singlet oxygen stage by mixing two chemicals NaClO and H2O2. SZABO does using peracetic acid to generate the singlet oxygen with the peracetic acid having the claimed properties (nor does SMOOK).
BUSCHMANN discloses that singlet oxygen can be produced from hydrogen peroxide and hypochlorite [0015].  BUSCHMANN discloses using a peracetate solution [00137] to supply singlet oxygen to pulping processes and bleaching processes [00230].  The pH of the solution is between 6 and 11 which overlaps with the instant claimed ranges [00137] and has a pKa of 8.3.
The peracetate ratio overlaps the claimed range based on equilibrium calculations.
At a pH of 6 the peracetate/peracetic acid range is 0.0005.
Peracetic acid has a pKa of 8.3 (according to BUSCHMANN) 
pH-pka = log ([peracetate/peracetic acid)

6-8.3 = log (peracetate/peracetic acid 10-2.3= peracetate/peracetic
At a pH of 11 the peracetate/peracetic acid range is about 501.
2.7= peracetate/peracetic

The Examiner takes the position that the peracetate to hydrogen peroxide ratio is met.  As BUSCHMANN is the applicant’s own prior art they should explain why the peracetate:peroxide anion ratio is not present.  BUSCHMANN explicitly states there should be little to no peroxide to prevent singlet oxygen quenching [0048].
At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute the peracetate solution to supply the singlet oxygen for the bleaching/delignification process of SZABO/SMOOK instead of the singlet oxygen from hypochlorite and peroxide.  It is typically prima facie obvious to substitute one known method for producing a compound (singlet oxygen) for another known method absent evidence of unexpected results.  The person of ordinary skill in the art would be further motivated to obtain singlet oxygen by the method of SZABO because the singlet oxygen produced by peroxide/hypochlorite is caused by rapid quenching [0015] as discussed in BUSCHMANN.  The person of ordinary skill in the art would further expect success as BUSCHMANN explicitly states that the solution can be used in pulp bleaching applications.
	As for claim 3 and 4, SZABO discloses 50 degrees C for the singlet oxygen stage which falls within the claimed range [pg. 188 Table 3].  The generation of reactive oxygen species is an intended result.  As SZABO heats the pulp to 50 degrees C the same result will be expected.
As for claim 6, SZABO discloses the removal of lignin [pg. 189 Figure 2] by the singlet oxygen stage.
As for claim 8, SZABO discloses the bleaching stage comprises chlorine dioxide [pg. 189 last 2 paragraphs].

As for claims 23, SZABO teaches a single stage of singlet oxygen.  At the time of the invention it would be obvious to the person of ordinary skill in the art to duplicate the singlet oxygen stage.  The person of ordinary skill in the art would be motivated to do so to further increase delignification of the pulp.  It is typically prima facie obvious to duplicate features of an invention [see e.g. MPEP 2144.04 (VI)(B)].  Alternatively, BUSCHMANN suggests that alkaline peracetate may be used in bleaching [00230].  Therefore it would be obvious to add an additional peracetate singlet oxygen stage during bleaching to obtain brighter pulp.  The second singlet oxygen contacting stage would be after the first singlet oxygen stage which is a delignification stage.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748